UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITIONREPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission File No. 000-53833 CHINA DU KANG CO., LTD. (Exact name of Registrant as specified in its charter) NEVADA 90-0531621 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) Town of Dukang, Baishui County, A-28, Van Metropolis, #35 Tangyan Road, Xi'an, Shaanxi, PRC, 710065 (Address of principal executive offices) 8629-88830106-822 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:July 15, 2014: 100,113,791 shares of common stock China Du Kang Co., Ltd. FORM 10-Q TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 (audited) 3 Consolidated Statements of Operationsfor the three months ended March 31, 2014 and 2013 (unaudited) 4 Consolidated Statement of Comprehensive Income for the three months ended March 31, 2014 and 2013 (unaudited) 5 Consolidated Statements of Cash Flowsfor the three months ended March 31, 2014 and 2013 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 6. Exhibits 40 Signatures 41 2 Back to Table of Contents ITEM 1. FINANCIAL INFORMATION CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Notes receivable Accounts receivable (Note 4) Others receivable Prepaid expenses (Note 5) Inventories (Note 6) Current assets of discontinued operations-Brand Management - - Total current assets Property, Plant and Equipment, net (Note 7) Intangible assets, net (Note 8) Long-term investment Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses (Note 9) Others payable Taxes payable (Note 10) Deferred revenue Security deposit Due to related parties Lease liability-current Current liabilities of discontinued operations-Brand Management - - Total Current Liabilities Long-term Liabilities: Lease liability-long-term Total Long-term Liabilities Total Liabilities Commitments and Contingencies (Note 14) - - Shareholders' Equity: China Du Kang Co., Ltd. Shareholders' Equity Preferred stock, par value $0.001, 5,000,000 shares authorized; none issued and outstanding as of March 31, 2014 and December 31, 2013 - - Common stock, par value $0.001, 250,000,000 shares authorized; 100,113,791 shares issued and outstanding as of March 31, 2014 and December 31, 2013 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total China Du Kang Co., Ltd. Shareholders' equity (deficit) Noncontrolling Interest Total Equity (Deficit) Total Liabilities and Equity (Deficit) $ $ See Notes to Consolidated Financial Statements 3 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, (unaudited) (unaudited) Revenues Sales of Liquor $ $ Costs of Liquor Sold Gross Profit Operating Expenses Selling Expenses Advertising expenses Promotion expenses Office expenses - Sales commission Travel and entertainment Total Selling Expenses General and Administrative Expenses Payroll Employee benefit and pension Depreciation and amortization expenses Office expenses Vehicle expenses Bad debt expenses - Travel and entertainment Other general and administrative expenses Total General and Administrative Expenses Total Operating Expenses Income from Operations Other Income (Expenses) Interest income Interest Expenses-capital lease ) ) Governmental subsidy - Other income (expense) ) Total Other Income (Expenses) ) Net Income (loss) for continuing operations Provision for Income Tax (Note 16) - - Net Income (Loss) before discontinued operations Discontinued Operations Income (loss) from operations of discontinued-Brand Management - Income tax benefit (expense) - ) Net Income (loss) from discontinued operations - Net Income (Loss) Less: Net loss (income) attributable to noncontrolling interest ) ) Net Income (Loss) attributable to China Du Kang Co., Ltd. $ $ Basic and Fully Diluted Income (Loss) per Share $ $ Weighted average shares outstanding See Notes to Consolidated Financial Statements 4 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended March 31, (unaudited) (unaudited) Net Income $ $ Other comprehensive income (loss), net of tax: Effects of foreign currency conversion ) Total other comprehensive income (loss), net of tax ) Comprehensive loss Comprehensive income (loss) attributable to the noncontrolling interest ) ) Comprehensive income (loss) attributable to China Du Kang Co., Ltd. $ $ See Notes to Consolidated Financial Statements 5 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, Cash Flows from Operating Activities (unaudited) (unaudited) Net income including non-controlling interest $ $ Adjustments to reconcile net income including non-controlling interest to net cash provided (used) by operating activities: Loss (income) from discontinued operations - ) Depreciation Amortization Bad debt expense - Obsolete inventory write-down Changes in operating assets and liabilities: (Increase)/Decrease in notes receivable ) - (Increase)/Decrease in accounts receivable ) ) (Increase)/Decrease in others receivable ) ) (Increase)/Decrease in prepaid expenses ) ) (Increase)/Decrease in inventories ) Increase/(Decrease) in accounts payable ) Increase/(Decrease) in accrued expenses Increase/(Decrease) in other payable Increase/(Decrease) in taxes payable Increase/(Decrease) in deferred revenue ) ) Increase/(Decrease) in security deposit - Increase/(Decrease) in capital lease interest payable ) ) Net cash provided (used) by operating activities of continued operations ) ) Net cash provided (used) by operating activities of discontinued operations - ) Net cash provided (used)by operating activities ) ) Cash Flows from Investing Activities Purchase of fixed assets ) ) Net cash provided (used) by investing activities of continued operations ) ) Net cash provided (used) by investing activities of discontinued operations - ) Net cash used by investing activities ) ) Cash Flows from Financing Activities Repayments to related parties - - Repayment for a capital lease principal ) ) Net cash provided (used) by financing activities of continued operations ) ) Net cash provided (used) by financing activities of discontinued operations - - Net cash provided (used) by financing activities ) ) Increase (decrease) in cash ) ) Effects of exchange rates on cash ) Cash at beginning of period Cash at end of period Less: Cash at end of period-discontinued operations - Cash at end of period-continuing operations $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the year for: Interest $ $ Income tax $
